Case 1:20-cr-00087-RPK-RER Document 49 Filed 01/25/21 Page 1 of 3 PageID #: 261




                                                             January 24, 2021

 BY ECF

 The Honorable Rachel P. Kovner
 United States District Judge
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201


                Re: United States v. Keith Levy, 1-20-cr-87 (EDNY) (RPK)

 Dear Judge Kovner:
         We write briefly, as we have done before every significant court appearance in this case,
 in order to update and orient the Court. We are scheduled to “appear” for a status conference
 next Wednesday, January 27th.
         In terms of an overall update, stagnation has continued to be the order of the day due to
 the pandemic. The trial schedule was aborted; the Court will continue to be shut down through
 the end of February, and our client, Keith Levy, continues to rot in pretrial detention where he
 has languished for just under one year. While long-term crooks like Michael Cohen are home on
 furlough, dining al fresco on Madison Avenue, Keith Levy is locked down most of the time in
 utter misery. (It’s no wonder he can get a little cantankerous.) While people with money and
 friends in high places like Lil Wayne won’t have to contemplate Covid-19 in prison if convicted
 on a 10-year gun charge, Keith Levy is on tenterhooks because he has no money and influence
 and, thus, at any time, might become the next of many thousands of Covid prison dead and
 injured.
        In terms of orientation, Mr. Levy continues to assert all of the Fifth and Sixth
 Amendment rights he has raised many times: speedy trial, effective assistance of counsel, due
 process, etc., but there have been some new facts on the ground since our last conference.
Case 1:20-cr-00087-RPK-RER Document 49 Filed 01/25/21 Page 2 of 3 PageID #: 262




        First, on February 10th Mr. Levy will have been detained for more than one year, and
 New York State’s parole hold on him is scheduled to be lifted. This means that, for the first time,
 an order of temporary release to the custody of his sister in order to dramatically enhance trial
 preparation in this case will not be stymied by any state detainer.
         Second, after our last conference, AUSA Andrew Wang, upon our request, obtained
 updated MDC medical records for our client, and there we saw for the first time an official
 government diagnosis of bipolar disorder. (This was news to AUSA Wang too). We have since
 filed the required notice under Fed. R. Crim. P. 12.2 to leave open the possibility of formally
 using mental health evidence. Right now, we are leaning against that for a variety of carefully
 considered reasons (for one, the last threat case trial in this district resulted in the acquittal of a
 disturbed defendant who threatened to kill his professor, without the formal introduction of any
 expert mental health testimony). But we will be asking the Court to consider appointing a
 psychiatric expert suggested to us by the Federal Defenders Services. This will allow us to more
 fully evaluate our options. The criminal Justice Act provides for the appointment of
 “investigative, expert or other services necessary for adequate representation.” 18 U.S.C. §
 3006A(e)(1).
         Third, and finally, we are proposing that the Court set a new trial date, and like Judge
 Crotty in United States v. Chandler, 2020 U.S. Dist. LEXIS 56240 (S.D.N.Y. March 20, 2020),
 temporarily release Mr. Levy pursuant to 18 U.S.C. § 3142(i) under very tight bail conditions
 that we will attempt to work out with AUSA Wang.
         In sum, if this threat did not involve a government official, the Guidelines of 6-12 months
 would mean that Mr. Levy will have served an entire sentence even without being convicted.
 Because of the government-official enhancement, the estimated range climbed to 21-27 months.
 But even in the event of a conviction, we will argue: 1) that it would be cruel to treat the year
 Mr. Levy has served as if it were a regular year and not the double punishment it has been; and
 2) that Mr. Levy’s serious psychiatric difficulties further militate in favor of leniency.
        For these reasons, we respectfully request that the Court: a) set a new trial date; b)
 consider appointing a CJA-funded mental health expert to work with the defense team; and c)
 temporarily release Mr. Levy before trial under 18 U.S.C. § 3142(i) under very strict bail
 conditions to be worked out between the parties.


                                                                 Respectfully yours,


                                                                 /s/ Gordon Mehler
                                                                 Mehler Law PLLC
                                                                 747 Third Avenue, 32nd Floor
                                                                 New York, NY 10017

                                                                 /s/ Christopher D. Wright
Case 1:20-cr-00087-RPK-RER Document 49 Filed 01/25/21 Page 3 of 3 PageID #: 263




                                                305 Broadway
                                                Suite 1001
                                                New York, New York 10007

                                                Attorneys for Defendant Keith Levy

 cc:   AUSA Andrew Wang (by ECF)
